Citation Nr: 1703099	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2016, the Board remanded the matter for scheduling of a Board hearing.  Further action is needed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his January 2013 substantive appeal (Form 9), the Veteran requested a Board hearing at the local RO.  In a letter dated in February 2016, the RO informed the Veteran that he had been scheduled for a videoconference Board Hearing to be held on March 28, 2016.  On March 25, 2016, the Veteran called and requested that his hearing be re-scheduled due to representation issues.

In a letter dated May 3, 2016, the RO informed the Veteran that his videoconference Board Hearing had been re-scheduled for June 10, 2016.  In a letter received by the RO on May 24, 2016, which was more than two weeks prior to the hearing, the Veteran advised that he was relocating to Santa Fe, New Mexico, and requested that the hearing be set up to take place at the Albuquerque RO.  This was not done.

In July 2016, the Veteran submitted a notice of change of address (VA Form 20-572).  See also Veteran's July 2016 request for a copy of his statement of the case.  In October 2016, the Board remanded the matter for scheduling of a Board hearing at the Veteran's current address, and in November 2016 the RO scheduled the Veteran for a December 14, 2016, Board hearing at the Albuquerque RO.  

Unfortunately, the Veteran was given less than 30 days notice of the Albuquerque hearing.  See 38 C.F.R. § 19.76.  Moreover, the address in the November 2016 letter does not match the address reported by the Veteran in July 2016 and correspondence has contained varying street addresses.  In accordance with 38 C.F.R. § 20.700(a), the Veteran should be scheduled for a Board hearing at the RO with jurisdiction over his current address, and be given 30 days notice of the scheduled hearing, per 38 C.F.R. § 19.76.

Accordingly, the case is REMANDED for the following action:

Confirm the Veteran's current address, and schedule him for a Board hearing at the RO with jurisdiction over his current address.  Send the Veteran notice of the scheduled Board hearing in accordance with 38 C.F.R. § 19.76.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 

